 ,' BUS SYSTEMS169Bus Systems, Inc. and Carivian Transportation, Inc.and Local 100, Transport Workers Union ofAmerica, AFL-CIO, Petitioner and Road Carri-ers, Local 707, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO, Intervenor.Case 29-RC-7122October 26, 1989DECISION ON REVIEWBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn February 3, 1989, the Regional Director forRegion 29 issued a Decision and Order DismissingPetition in the above-entitled proceeding in whichhe found that the recognition agreements betweenthe Employer and Local 707, Road Carriers, Inter-national Brotherhood of Teamsters, AFL-CIO, theIntervenor, should bar the petition filed by Local100, Transport Workers Union of America, AFL-CIO, the Petitioner Thereafter, the Petitioner fileda request for review of the Regional Director's De-cision and Order Dismissing Petition urging that arecognition bar should not be found here On June1, 1989, the Board granted the Petitioner's requestfor review-,The Board, by a three-member panel, has consid-ered the entire record in the case with respect tothe issues under review and finds, contrary to theRegional Director, and consistent with the Board'srecently issued decision in Rollins TransportationSystem, 296 NLRB 793 (1989), that there is no rec-ognition bar and that the petition should be proc-essedBriefly the undisputed facts are as follows TheEmployer is engaged in providing bus transporta-tion at its two New York facilities The parties stip-ulated that Bus Systems, Inc and Caravan Trans-portation, Inc , are a single employer of the em-ployees On November 7, 1988, and on several sub-sequent days that week, organizers for the Petition-er distributed authorization cards to employees atthe Employer's Archer Avenue facility On No-vember 9, an agent of the Intervenor gave authori-zation cards to an employee of Bus Systems fordistnbution to fellow drivers In the next day ortwo, the Intervenor's agent learned that all nine ofthe Bus Systems drivers had signed cards, and hesent a telegram to the Employer informing it of theIntervenor's majority status and requesting bargain-ing On November 11, the Employer was informedthat the Petitioner was distributing leaflets to theBus and Caravan employees On November 14, theEmployer, satisfied of the Intervenor's majoritystatus, signed a recognition agreement covering theBus employees Around November 15, and for aday or two thereafter, two organizers of the Peti-tioner distributed cards and a leaflet advertising anupcoming November 21 meeting to employees atthe Employer's Fountain Avenue facility (Bus Sys-tems drivers and Caravan drivers worked out ofboth of the Employer's facilities ) During this sameperiod the Intervenor had been organizing theCaravan employees, and on November 22 the Em-ployer signed another recognition agreement withthe Intervenor, this one covering the Caravan em-ployees On December 21 the Petitioner filed a pe-tition requesting to represent both the Bus andCaravan employeesThe Regional Director relying on BrucknerNursing Home, 262 NLRB 955 (1982) (in which theBoard held that an employer does not violate Sec-tion 8(a)(1) and (2) when it recognizes an unassist-ed majority union before an election petition hasbeen filed even though another union may alsohave been attempting to organize the employer'semployees) dismissed the petition, finding that itwas barred by the recognition agreements signedbetween the Intervenor and the Employer TheRegional Director reasoned that, even thoughBruckner is an unfair labor practice case, theBruckner rationale should be applied in representa-tion proceedings to bar petitions filed after validvoluntary recognition has been accorded to a com-peting union The Regional Director concludedthat if an employer does not violate Section 8(a)(1)and (2) for recognizing a union under Bruckner, therecognition agreements should be given the effectof barring the petition Thus, when an employerhas recognized an unassisted majority union pnorto the filing of a petition by a nval union, the rec-ognition agreements should bar the petition eventhough the nval union's organizing campaign wascontemporaneous with that of the recognizedunionIn Rollins, we held that when there are simulta-neous campaigns and the unrecognized union files apetition, the recognition is ineffective as a bar andan election is required' The Board found that theprinciples set forth in Bruckner regarding the ruleof strict employer neutrality in an 8(a)(2) settingare inapplicable in the representation context TheBoard concluded that in the representation con-' The Intervenor has argued that the organizing activities engaged inby the Petitioner prior to the November 14 recognition agreement cover-ing the Bus Systems employees and the November 22 recognition agree-ment covering the Caravan employees were insufficient to constituteactive organizing within the meaning of Sound Contractors Assn, 162NLRB 364 (1966), and its progeny-the cases that, as our decision in Rol-lins makes clear, would otherwise govern this case Although there maywell be organizing efforts so minimal that they would not constitute acognizable rival campaign, we find that Petitioner's sustained authoriza-tion card distributions were sufficient to Invoke the rule of Sound Con-tractors297 NLRB No 24 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtext-as opposed to a situation in which unfair laborpractice charges are filed against an employer-theemphasis should not be on whether the employeracts lawfully, but on whether the employees canfreely choose a collective-bargaining representa-tive Thus, for the reasons fully set forth in RollinsTransportation Systems, supra, the recognitionagreements signed between the Employer and theIntervenor shall not be given bar effect and the pe-tition shall be reinstated Accordingly, we remandthis case to the Regional Director in order for himto reinstate and process the petitionMEMBER CRACRAFT, dissentingContrary to my colleagues, I would affirm theRegional Director's dismissal of the representationpetition For the reasons stated in my dissentingopining in Rollins Transportation System, 296NLRB 793 (1989), I would find that the recogni-tion agreements signed between the Employer andthe Intervenor should bar the petition for a reason-able period of time